United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 12, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-40877
                           Summary Calendar



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

ROBERT CHARLES

                       Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:02-CR-117-1
                       --------------------

Before KING, Chief Judge, and JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Robert Charles appeals his statutory minimum sentence of

five years for possession with intent to distribute more than 500

grams but less than five kilograms of cocaine.     See 21 U.S.C.

§ 841(a)(1), (b)(1)(B)(ii)(II).    He argues that the district

court erred in assessing a two-level increase pursuant to

U.S.S.G. § 2D1.1(b)(1) on the basis that he possessed a weapon

during and in relation to a drug-trafficking offense.        The

district court applied the § 2D1.1(b)(1) adjustment because the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-40877
                                 -2-

search of Charles’s vehicle (in which the cocaine was found)

revealed the presence of a loaded semiautomatic pistol.    Charles

has not satisfied the burden of showing a clear improbability

that there was a connection between the drugs and the weapon.

See United States v. Marmolejo, 106 F.3d 1213, 1216 (5th Cir.

1997); U.S.S.G. § 2D1.1, comment. (n.3).    Thus, the district

court did not err in applying the two-level adjustment pursuant

to § 2D1.1(b)(1).

     Charles argues for the first time on appeal that the facts

supporting the § 2D1.1(b)(1) adjustment were neither admitted by

him nor proved beyond a reasonable doubt to a jury, thus the

adjustment violated United States v. Booker, 125 S. Ct. 738

(2005).    “An appellate court may not correct an error the

defendant failed to raise in the district court unless there is

(1) error, (2) that is plain, and (3) that affects substantial

rights.”    United States v. Mares, 402 F.3d 511, 516, 520 (5th

Cir. 2005), petition for cert. filed (Mar. 31, 2005)(No. 04-

9517).    Charles cannot satisfy the third prong of the plain error

test as he cannot show “that the error must have affected the

outcome of the district court proceedings” or undermines

confidence in those proceedings.    Id. at 521 (internal quotation

marks and citation omitted).    After finding that the U.S.S.G.

§ 2D1.1(b)(1) adjustment was applicable, the court sentenced

Charles to the minimum sentence required by statute.    There is

nothing in the record to indicate that the court would have
                            No. 03-40877
                                 -3-

imposed a lower sentence.    In fact, the court was bound by

statute to sentence Charles to at least five years of

imprisonment.    21 U.S.C. § 841(b)(1)(B)(ii)(II).   Thus, Charles

cannot demonstrate plain error in the his sentence.

     AFFIRMED.